Case 1:14-cv-23388-KMM Document 109 Entered on FLSD Docket 10/26/2018 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                           CASE NO.: 14-23388-CIV-MOORE/MCALILEY

   ORLANDO ESTRADA,

                          Plaintiff,
   v.

   FTS USA, LLC,

                          Defendant.
                                                 /

           DEFENDANT FTS USA, LLC’S RESPONSE TO PLAINTIFF’S COUNSEL’S
               OBJECTIONS TO THE REPORT AND RECOMMENDATION
                        REGARDING SANCTIONS [D.E. # 108]

           Defendant, FTS USA, LLC (“FTS” or “Defendant”) by and through its undersigned

   counsel pursuant to Rule 4 of the United States District Court Southern District Local Magistrate

   Judge Rules, files its Response in Opposition to Plaintiff’s Counsel’s Objections (“Objection”,

   D.E. # 108) to the Report and Recommendation [D.E. # 98] and states as follows:

                                               BACKGROUND

           1.     See Defendant’s D.E. #82 for a summary of the procedural and factual

   background in this matter.

                                         MEMORANDUM OF LAW

   A.      Plaintiff’s Counsel Should Be Sanctioned under Rule 11.

           Plaintiff’s Counsel’s contends that he/it should not be sanctioned under Rule 11 of the

   Federal Rules of Civil Procedure because the Magistrate’s concern stemmed from only one

   allegation in the Complaint (i.e., the allegation that Plaintiff was never paid overtime). See D.E.

   #108.

           However, the Magistrate Judge did not sanction Plaintiff’s Counsel for minor syntactical
Case 1:14-cv-23388-KMM Document 109 Entered on FLSD Docket 10/26/2018 Page 2 of 7



   issues in the Complaint; but instead, Plaintiff’s Counsel was sanctioned because the entire

   lawsuit, including all filings and discovery that followed the Complaint, was based on a pleading

   that Plaintiff’s Counsel knew was frivolous. Rule 11 “emphasizes the duty of candor by

   subjecting litigants to potential sanctions for insisting upon a position after it is no longer

   tenable.” FED. R. CIV. P. 11, Advisory Committee Notes, 1993 Amendments.

          Plaintiff’s Counsel’s Objection asserts there is only a minor difference between the claim

   that Mr. Estrada was never paid overtime as opposed to the claim of him not being paid overtime

   correctly. However, Plaintiff’s Counsel’s argument is misplaced since neither Plaintiff nor his

   Counsel ever provided support for the latter claim nor litigated that claim. Plaintiff’s Counsel

   cannot avoid Rule 11 sanctions by arguing that if he had asserted a different claim, sanctions

   would not have attached to that claim. Plaintiff’s Counsel put forth a claim that Mr. Estrada was

   never paid overtime by FTS and then stuck to that claim over the course of two years despite the

   fact that Plaintiff’s Counsel was well aware that the claim was frivolous.

          Thus, based on allegation set forth in the Complaint, the Defendant litigated and

   defended against the claim set forth in the Complaint (that Mr. Estrada was never paid any

   overtime). There is no way to separate the litigation from the Complaint such that Plaintiff’s

   Counsel’s argument that sanctions in this matter should somehow be limited to the Complaint

   alone can be accepted by this Court. Plaintiff’s Counsel’s Objection must be rejected as it

   mischaracterizes and downplays the litigation that ensued based on the frivolous Complaint. See

   D.E. #108.

          Furthermore, Plaintiff’s Counsel argues in its Objection that “the Court should evaluate

   the undersigned’s conduct at the time of the filing of the complaint, prior to having the benefit of

   the documents produced by the Defendant.” However, such argument does not excuse Plaintiff’s



                                                      2
Case 1:14-cv-23388-KMM Document 109 Entered on FLSD Docket 10/26/2018 Page 3 of 7



   Counsel’s failure to “make ‘an inquiry reasonable under the circumstances’ prior to filing a

   pleading, written motion, or paper. FED. R. CIV. P 11(b),” which is required by Rule 11;

   Wendy’s Int’l, Inc. v. Nu-Cae Construction, Inc., 164 F.R.D. 694, 699 (M.D. Fla. Mar. 14, 1996).

   Here, Plaintiff’s Counsel did not make any inquiry into Plaintiff’s claim. Even a decent

   interview of Plaintiff would have revealed that Plaintiff regularly filled out time sheets reflecting

   overtime hours and that Plaintiff received compensation that varied each pay period (suggesting

   that Plaintiff had received overtime compensation). Plaintiff’s Counsel did not review or ask

   about Plaintiff’s bank records showing Plaintiff’s pay or undertake any other reasonable inquiry

   prior to the filing of the Complaint.

          Even if Plaintiff’s Counsel is excused from not making a reasonable inquiry of whether

   Mr. Estrada was paid overtime prior to filing the Complaint, one cannot overlook the fact that

   throughout the proceedings, FTS provided Plaintiff’s Counsel, on a repeated and regular basis,

   extensive documentation evidencing the overtime compensation paid to Mr. Estrada. In fact,

   FTS provided documentation to Plaintiff’s Counsel shortly after Plaintiff’s Complaint was filed

   documenting and demonstrating that Plaintiff’s claim was frivolous. And still, despite this

   awareness, Plaintiff’s Counsel continued to advocate for a claim that had no basis in fact or law

   from October 2014 through August 2016, in violation of Rule 11, causing Defendant to accrue

   additional attorneys’ fees and litigation expenses.

          Therefore, the Magistrate Judge was correct in recommending that the Plaintiff’s counsel

   be sanctioned for filing a frivolous Complaint. D.E. #78; Bautista v. Star Cruises, 696 F. Supp.

   2d 1274, 1278 (S.F. Fla. 2010) (noting “Rule 11 sanctions are warranted when a party

   demonstrates a ‘deliberate indifference to obvious facts.’”); see also Wendy’s Int’l, Inc., 164

   F.R.D. at 699 (stating that the “court has held that three types of conduct warrant the imposition



                                                     3
Case 1:14-cv-23388-KMM Document 109 Entered on FLSD Docket 10/26/2018 Page 4 of 7



   of Rule 11 sanctions: . . . and (3) when the party files a pleading in bad faith for an improper

   purpose”).

   B.     Plaintiff’s Counsel Applied the Incorrect Standard for Attorneys’ Fees to Rule 11
          Sanctions.

          Plaintiff’s Objection spends extensive arguments focused on FTS’ attorneys’ fees

   claiming that FTS should not be entitled to its fees in this matter because FTS fees were

   somehow not reasonable. Such an argument should be rejected.

          First, FTS did not overstaff or over litigate this matter. Discovery in this matter was kept

   to a minimum and FTS promptly served its Rule 11 Motion for Sanctions after the completion of

   Plaintiff’s deposition in this matter. Notwithstanding FTS’ counsel effort to keep attorneys’ fees

   reasonable in this matter, FTS was required to comply with this Court’s scheduling order(s)

   which required preparation and travel for a settlement conference, response to Plaintiff’s

   Statement of Claim, response to Plaintiff’s Amended Statement of Claim, preparation and travel

   for court mandated mediation, etc. Additionally, FTS’ defense in this case was also reasonable

   in that the pleadings filed by FTS were limited, discovery was kept to a minimum, two

   depositions were taken, and FTS promptly filed its Rule 11 Sanction Motion and Motion for

   Summary Judgment upon the conclusion of discovery. Thereafter, FTS’ attorneys’ fees were

   driven up by Plaintiff’s extensive post summary judgment litigation including multiple and

   duplicative pleadings directed to sanctions and costs. Plaintiff should not be permitted to run up

   Defendant’s litigation costs and then claim they were somehow unreasonable.

          Plaintiff’s Counsel further contends that the Magistrate Judge should have considered a

   variety of factors, such as the number of hours reasonably expended on the litigation and the

   customary fee charged in the community for similar legal services, when determining whether

   Defendant’s Counsel’s fees were reasonable. See D.E. #108.


                                                     4
Case 1:14-cv-23388-KMM Document 109 Entered on FLSD Docket 10/26/2018 Page 5 of 7



          In the Magistrate Judge’s Report and Recommendation (“R&R”), she found that the

   Defendant’s Counsel established both elements needed to grant a motion for sanctions under

   Rule 11. D.E. #78. Upon determining that the Plaintiff’s Counsel should be sanctioned under

   Rule 11, the Magistrate Judge used discretionary powers to sanction Plaintiff’s Counsel by

   awarding Defendant part of its attorneys’ fees incurred in the defense of the frivolous claim.

   Thereafter, the Magistrate Judge issued an Order Directing Defendant’s Counsel to file FTS’

   Billing Records for this matter (D.E. # 93) (“Order”) in order to determine the appropriate

   sanction amount. See D.E. # 93. The Magistrate Judge did not ask for additional information or

   expert affidavit or testimony regarding FTS’ hourly rate or other factors traditionally considered

   in analyzing a motion for attorneys’ fees.

          After Defendant’s Counsel submitted its Billing Records to the Court, the Magistrate

   Judge reviewed the documents and determined that Plaintiff’s Counsel would be sanctioned by

   having to pay part of Defendant’s attorneys’ fees in this matter ($60, 000).

          However, what Plaintiff’s Counsel fails to realize is the Magistrate Judge awarded

   Defendant’s partial attorneys’ fees pursuant to a Rule 11 sanction, not pursuant to a typical

   attorneys’ fee motion. Plaintiff’s Counsel has applied the wrong standard in D.E. #108. Under

   Rule 11, federal courts possess inherent powers, which they may use, to “fashion an appropriate

   sanction for conduct which abuses the judicial process.” See Peer v. Lewis, 571 Fed. Appx. 840,

   844 (11th Cir. 2014) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991)). The

   penalties under Rule 11 can range from “part or all of the reasonable attorney’s fees and other

   expenses directly resulting from the violation.” Id. at 845; see also FED. R. CIV. P. 11 (c) (1)

   (“the court may impose an appropriate sanction” (emphasis supplied); FED. R. CIV. P. 11,

   Advisory Committee Notes, 1993 Amendment (“The court has significant discretion in



                                                    5
Case 1:14-cv-23388-KMM Document 109 Entered on FLSD Docket 10/26/2018 Page 6 of 7



   determining what sanctions, if any, should be imposed for a violation . . .”)).

          Plaintiff’s Counsel’s sanction was pursuant to Rule 11, where the Magistrate Judge had

   absolute discretion over how to determine the amount awarded. Thus, Defendant’s Counsel’s act

   of only providing its Billing Records to the Court was permissible because it was specifically

   what the Court asked Defendant to provide.

          WHEREFORE, Defendant, FTS USA, LLC, respectfully requests entry of an Order

   overruling Plaintiff’s Counsel’s Objection and request entry of an Order upholding the Report &

   Recommendation which recommended Plaintiff’s Counsel be sanction in this matter in the

   amount of $60,000 and for such other and further relief as is just and proper.

                                                   FOX ROTHSCHILD LLP
                                                   777 South Flagler Drive
                                                   Suite 1700 West Tower
                                                   West Palm Beach, FL 33401
                                                   Telephone: (561) 835-9600
                                                   Facsimile: (561) 835-9602

                                                  By: s/ Dori K. Stibolt
                                                  Dori K. Stibolt
                                                  Florida Bar No. 183611
                                                  dstibolt@foxrothschild.com

                                                  Counsel for Defendant FTS USA, LLC


                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 26 day of October, 2018, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record identified on the attached Service List in the

   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

   or in some other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.


                                                     6
Case 1:14-cv-23388-KMM Document 109 Entered on FLSD Docket 10/26/2018 Page 7 of 7



                                            By: /s/ Dori K. Stibolt
                                                Dori K. Stibolt

                                        SERVICE LIST

                                   United States District Court
                                   Southern District of Florida
                                  Case No. 1:14-cv-2338-KMM

   J.H. Zidell, P.A.                            FOX ROTHSCHILD LLP
   300 71st Street, # 605                       777 South Flagler Drive
   Miami Beach, FL 33141                        Suite 1700 West Tower
   K. David Kelly                               West Palm Beach, FL 33401
   David.kelly38@rocketmail.com                 Dori K. Stibolt
   Rivkah Fay Jaff                              dstibolt@foxrothschild.com
   Rivkah.jaff@gmail.com                        Susanne M. Calabrese
   Jamie H. Zidell                              scalabrese@foxrothschild.com
   zabogado@aol.com                             Telephone: 561-835-9600
   Stephen M. Fox, Jr.                          Facsimile: 561-835-9602
   Stephen.fox.esq@gmail.com
   Telephone: (305) 865-6766                    Attorneys for Defendant FTS USA, LLC
   Facsimile: (305) 865-7176

   Attorneys for Plaintiff




                                               7
